Citation Nr: 1604542	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-40 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active service from July 1972 to January 1973, with subsequent Reserve service through August 1973.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the evidence of record documenting several psychiatric diagnoses, the Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  See id.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  




FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD, did not first manifest during active service and is not otherwise etiologically related to the Veteran's active service.  

2.  Migraine headaches did not have onset during active service or within one year of service discharge, and they are not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125  (2015).  

2.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's service connection claims on appeal by way of letters sent to the Veteran in May 2012 and November 2012.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, service personnel records, and VA treatment records.  

To the extent that the Veteran reported private psychiatric treatment, he has not authorized VA to obtain any such records on his behalf.  The duty to assist is not always a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, a remand to obtain any outstanding private treatment records is not required, as this would only serve to further delay adjudication of the Veteran's claims on appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran has not been afforded a VA examination in connection with his claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and migraine headaches.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, service treatment records and service personnel records do not document that an acquired psychiatric disorder, to include PTSD, or migraine headaches occurred during active service or that they are otherwise etiologically related to active service.  With respect to the third factor above regarding a relationship of a current disability to service, the Court has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own assertions, that his claimed acquired psychiatric disorder or migraine headaches are associated with his active service.  Conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, VA examinations regarding the Veteran's claimed acquired psychiatric disorder and migraine headaches are not warranted.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims adjudicated herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Active service also includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  

"To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for PTSD specifically requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2015).  Additionally, for the purpose of establishing service connection for PTSD, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) (2015), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

For certain chronic disorders, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Acquired Psychiatric Disorder

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

Service treatment records do not document any complaints, treatment, or diagnosis of any psychiatric conditions upon service enlistment in July 1972 and service discharge in January 1973, and the Veteran denied any related psychiatric conditions in contemporaneous reports of medical history.  A July 1973 service treatment record documents that the Veteran was physically qualified for annual training duty, and an August 1973 service treatment record documents that he was physically qualified for release from annual training duty and was free from disease and/or physical defects resulting from annual training duty.  

Post-service VA treatment records document various psychiatric diagnoses and related treatment.  In March 2013, the Veteran presented with symptoms of cognitive disorder and depression.  In May 2013, the Veteran reported current psychiatric symptoms including stress, depression, impaired sleep, and decreased appetite.  He stated that his symptoms of anxiety, impaired sleep, and depression had been going on for the past twenty years and were triggered by seeing someone injured in a cannon accident in North Carolina in 1979.  He asserted that he had sought mental health treatment through VA in the interim, and that he had received community mental health services several years prior.  The attending physician diagnosed depressive disorder, not otherwise specified (NOS), and anxiety disorder.  

VA treatment records from July 2013 and August 2013 document psychiatric diagnoses including PTSD and depressive disorder NOS.  From August 2013 to March 2014, the Veteran's diagnosis is consistently documented as moderate recurrent major depressive disorder (MDD).  In July 2014, his diagnosis is reflected as paranoid schizophrenia, or simply schizophrenia.  

After a review of the claims file, including the evidence discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran's May 2013 PTSD stressor statement asserts that between June 1973 and September 1973, he witnessed an officer load a cannon, which then backfired and exploded.  

VA requested and obtained a command chronology for the 3rd Battalion, 24th Marines, from the Marine Archives.  The document describes in great detail the Veteran's annual training during the relevant time period; however, no training accidents, including a cannon explosion, are documented.  Based upon this, a November 2014 VA memorandum determined that the information required to corroborate the Veteran's reported stressor was insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for further meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  

The Board has also acknowledged and considered the Veteran's assertions that he has an acquired psychiatric disorder, to include PTSD, due to his active service.  The Veteran's statements are probative insofar as they relate observable symptoms, see Layno, 6 Vet. App. 465; however, he is not qualified by specialized medical or psychiatric expertise to render a nexus opinion which links an acquired psychiatric condition to active service.  See Jandreau v, 492 F.3d at 1377.  Moreover, the Veteran's statements regarding his reported stressor, in-service incurrence of psychiatric symptoms, and continuous psychiatric symptoms since service are inconsistent with the additional evidence of record, including service treatment records which document normal psychiatric examinations with no additional reports of psychiatric symptoms, a 1973-74 command chronology which does not document any training accidents, including as described by the Veteran, and no documented psychiatric treatment prior to March 2013.  As such, the Veteran's lay statements regarding his psychiatric symptoms and their relation to his active service are afforded less probative value when weighed against the additional evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Notably, while there is evidence of a current psychiatric disorder, there is no probative evidence which associates an acquired psychiatric disorder with the Veteran's active service.  Given the above, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As the preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

II.B.  Service Connection - Migraine Headaches

The Veteran also claims entitlement to service connection for migraine headaches.  Specifically, he asserts that migraine headaches had onset during active service between June 1973 and September 1973, when he witnessed an officer load a cannon, which then backfired and exploded.  

Service treatment records do not document any complaints, treatment, or diagnosis of migraine headaches upon service enlistment in July 1972 and service discharge in January 1973, and the Veteran denied any related conditions in contemporaneous reports of medical history.  A July 1973 service treatment record documents that the Veteran was physically qualified for annual training duty, and an August 1973 service treatment record documents that he was physically qualified for release from annual training duty and was free from disease and/or physical defects resulting from annual training duty.  

Post-service VA treatment records first document a diagnosis of migraine headaches in June 2013.  In November 2013, the Veteran complained of headaches for the past two months; he also stated that he had previously had migraines about 18 years before.  That same month, he complained of migraine headaches for the past year and was diagnosed with chronic migraine headaches, also the VA physician noted he was a poor historian.  

In June 2014, the Veteran presented to the VA neurology clinic for evaluation of his headaches, which he reported started in 1975, but had become more severe recently.  He reported that his headaches were bilateral and throbbing, with photophobia and phonophobia, associated with blurry or double vision.  The VA resident physician noted that the Veteran's reported history did not sound like a migraine headache; rather, his headaches were possibly due to high blood pressure due to non-compliance with prescribed hypertension medication.  An addendum opinion from an additional VA supervising physician agreed with the June 2014 assessment, and the Veteran was advised regarding the serious implications of medicine non-compliance, and anti-hypertensives in particular.  

After a thorough review of the claims file, the Board finds that service connection is not warranted for a current migraine headache disability.  

The Board has acknowledged and considered the Veteran's assertions that he has migraine headaches which had onset during active service between June 1973 and September 1973, when he witnessed an officer load a cannon, which then backfired and exploded.  The Veteran's statements are probative insofar as they relate observable symptoms, see Layno, 6 Vet. App. 465; however, the Veteran's statements regarding his reported stressor, in-service incurrence of migraine headaches, and continuous symptoms of headaches since active service are inconsistent with the additional evidence of record, including service treatment records which document normal examinations with no documented reports of headaches, a 1973-74 command chronology which does not document any training accidents, including as described by the Veteran, and no documented treatment or diagnosis of headaches prior to June 2013.  As such, the Veteran's lay statements regarding his claimed migraine headache disability and their relation to his active service are afforded less probative value when weighed against the additional evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Moreover, to the extent that migraine headaches could be considered as an organic disease of the nervous system, there is no probative evidence of migraine headaches manifesting during active service or within one year of service discharge; therefore, the presumptive provisions regarding chronic diseases are inapplicable.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Notably, post-service medical treatment records are silent as to any treatment for a migraine headache disorder until June 2013.  The absence of any related medical evidence for such an extended period after service weighs against a finding that the Veteran's claimed migraine headache condition had onset during active service or was continuous therefrom.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In sum, the preponderance of the competent and probative evidence of record weighs against the claim that the Veteran's current migraine headache disability is related to his active service.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Service connection for migraine headaches is denied.  


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication regarding the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, the Veteran must be afforded an adequate VA examination which considers the medical evidence of record documenting bilateral hearing loss and which provides an adequate supporting rationale.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

The Veteran was afforded a VA audiology examination in September 2012.  The VA examination report documents that the Veteran's test results were inconsistent and did not appear to reflect the Veteran's maximal effort, despite the fact that he was reinstructed and encouraged throughout testing with no improvement in his responses.  The examiner ultimately concluded that the audiometric test results were considered invalid and unreliable; therefore, they were not reported.  

Additionally, subsequent VA treatment records document the Veteran's complaints of hearing loss and tinnitus.  In March 2013, he complained of chronic ringing in his right ear; this was assessed as tinnitus and the Veteran was referred to a VA audiologist.  In April 2013, a VA audiologist noted the Veteran's complaints of bilateral intermittent tinnitus for many years, in addition to trouble hearing.  While specific audiometric results are not documented within the VA treatment note, the audiologist did record that the Veteran had normal to moderate sensorineural hearing loss bilaterally.  Following the visit, the Veteran was fitted for bilateral hearing aids.  

Service treatment records, including physical examinations and reports of medical history at service enlistment in July 1972 and January 1973, do not document a hearing loss disability in accordance with VA regulations.  See 38 C.F.R. § 3.385 (2015).  However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that hearing acuity within normal limits on separation does not preclude service connection for a current hearing loss disability.  Additionally, the Veteran's military occupational specialty (MOS) as a basic infantryman is consistent with in-service noise exposure.  

Based upon the above, the Board finds that the Veteran should be afforded an additional VA audiology examination regarding his complaints of bilateral hearing loss and tinnitus.  Any outstanding VA treatment records, including audiometric results obtained during the April 2013 VA audiology visit, should also be obtained upon remand.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's relevant VA treatment records, including any results of audiometric testing conducted in April 2013, and any other outstanding records (including CPRS records) related to the Veteran's bilateral hearing loss and tinnitus claims.  Any documents received by VA should be associated with the record and any negative responses should be properly documented.  

2.  Schedule the Veteran for an additional VA audiology examination.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the VA examiner in conjunction with the opinion.  All indicated studies should be conducted, including current audiometric testing, and all findings should be reported in detail.  

Specifically, the examiner must offer an opinion as to the following:

i)  Is it at least as likely as not (a 50 percent probability or greater) that a current bilateral hearing loss disability is etiologically related to the Veteran's active service, including in-service noise exposure?  

ii)  Is it at least as likely as not (a 50 percent probability or greater) that tinnitus is etiologically related to the Veteran's active service, including his in-service noise exposure?  

In rendering the above opinions, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.  

3.  After the above development, readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matters to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


